DETAILED ACTION

Claims 1-10 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/11/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
	
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Zollinger et al (U.S. Patent 8,612,771) discloses “steps of requesting from the device a device identifier, application data and a proof of possession that is derived from the device key and the application data, receiving the device identifier, application data and the proof of possession from the device, generating via a cryptographic algorithm a derived key from the device identifier and the master key, generating via a derived device key, determining whether the derived proof of possession matches the received proof of possession, and if the derived proof of possession matches the received proof of possession, then verifying the authenticity of the device, or if the derived proof of possession does not match the received proof of possession, then not verifying the authenticity of the device” (please see summary of invention  col 1, lines 48-67, fig 3A).
Claims 1-10 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “A method for mutual symmetric authentication between a first application and a second application, comprising a first server, as a first element comprised within a distributed trust chain, sends to and/or receives from at least one second server, as a second element comprised within the distributed trust chain, at least one master symmetric key; the first server sends to the first application the at least one master symmetric key; the second in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493